DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/113,926 filed on December 14, 2020.  Claims 1 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of questions based on the analysis”.  However, claim 7 depends on claim 6, which recites “in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of questions based on the analysis”.  It is not clear how a determination that the data contains the additional information, after a determination that the data does not contain the additional information has been performed, as recited in claim 6.  Same rationale applies to claim 19, since it contains similar limitations.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 13 recite searching a knowledge base for information corresponding to a data query; determining whether a query result is greater than a query result threshold level of information for the data query based on an identified query intent and keywords of the data query, responsive to determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords, generating questions for additional information based on the identified query intent and keywords, and enhancing the data query using the analytic concepts answering the set of questions to form an enhanced data query.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “sending, by the computer, a set of questions to a personal digital agent of a client device that sent the data query”, “receiving, by the computer, analytic concepts answering the set of questions from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device”, and “a computer”.  The limitations “sending, by the computer, a set of questions to a personal digital agent of a client device that sent the data query” and “receiving, by the computer, analytic concepts answering the set of questions from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device”, amount to data-gathering and data-transmission steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The computer in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the searching, determining, generating, and enhancing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission; (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “searching, by the computer, the knowledge base for information corresponding to the enhanced data query; and generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving, by the computer, the data query via a network from the client device corresponding to the user; and performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query, performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules, and determines whether the IoT-based personal data  corresponding to the user contains the additional information corresponding to the set of questions based on the analysis”, which further elaborates on the abstract idea, and therefore does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 5 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions to the user on a display, receives the additional information corresponding to the set of questions via user input, and provides the additional information corresponding to the set of questions contained in the user input to the set of analytic modules of 
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the IoT-based personal data or the user input and sends the analytic concepts answering the set of questions to the computer for the computer to enhance the data query”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 8 is dependent on claim 7 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “wherein the IoT- based personal data corresponds to the user of the client device that previously sent data queries to the computer, and wherein the IoT-based personal data are generated by a plurality of IoT devices corresponding to the user of the client device that previously sent data queries to the computer”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 10 to 12, and 14 to 20 since they recite similar limitations.
Claims 1 to 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Publication No. 2018/0232376) hereinafter Zhu, in view of Marshall et al. (U.S. Publication No. 2018/0285741) hereinafter Marshall, and further in view of Mishra et al. (U.S. Publication No. 2019/0347358) hereinafter Mishra.
	As to claim 1:
	Zhu discloses:
	A computer-implemented method for enhancing a data query, the computer- implemented method comprising: 
searching, by a computer, a knowledge base for information corresponding to the data query [Paragraph 0015 teaches searching a knowledge database for answers to the user’s query; Paragraph 0027 teaches a knowledge graph; Paragraph 0034 teaches searching a knowledge base for search results to the query]; 
determining, by the computer, whether a query result is greater than a query result threshold level of information for the data query based on an identified query intent and keywords of the data query [Paragraph 0034 teaches making a determination that more information is needed upon obtaining the search results corresponding to the determined user’s intent, therefore, determining that the result is not above a required level of information; Paragraph 0038 teaches analyzing the query to identify and extract entities and map them to vectors, therefore, identifying query intent and keywords; Paragraph 0041 teaches determining whether enough query entities are provided for determining one or more relevant solutions for the user, where the entities are obtained by analyzing the user’s query and determining the intent, in other words, determining whether the result include one or more relevant results based on the query]; 
responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, a set of questions for additional information based on the identified query intent and keywords [Paragraph 0034 teaches upon determining that more information is needed, formulating and providing questions to obtain additional information based on the previous query, therefore, based on the intent and keywords; Paragraph 0035 teaches upon determining that more information is needed, formulating and providing additional questions to obtain additional information based on the user’s query; Paragraph 0041 teaches formulating clarifying questions to be delivered and obtain additional information]; 
receiving, by the computer, analytic concepts answering the set of questions [Paragraph 0034 teaches receiving a response and determining an entity included in the response, where the identified entity is the analytic concepts answering the questions of the personal digital agent; Paragraph 0041 teaches processing the response to the questions to identify and extract one or more entities to further supplement the query, therefore receiving analytic concepts from the response]; and 
enhancing, by the computer, the data query using the analytic concepts answering the set of questions to form an enhanced data query [Paragraph 0034 teaches editing the query by including the entity obtained from the response to the questions, hence, enhancing the query; Paragraph 0042 teaches applying the obtained entities to the structured query, therefore, enhancing the query using the entities or analytic concepts obtained from the responses].
	Zhu does not appear to expressly disclose sending questions to a personal digital agent of a client device that sent the data query; receiving analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device.
	Marshall discloses:
sending questions to a personal digital agent of a client device that sent the data query [Paragraph 0023 teaches the request that is sent to the electronic assistant may be a different request determined based on the user input, context, local intelligence, etc., in other words, additional questions; Paragraph 0025 teaches sending a request to one or more electronic personal assistant based on an input from a user, when it is determined that local information is not responsive to the input of the user; Paragraph 0026 teaches send request to electronic personal assistants based on input from the query; Paragraph 0038 teaches when answer is not stored locally, send a query to a personal assistant]; 
receiving analytic concepts from analytic modules of the personal digital agent [Paragraph 0025 teaches collecting one or more assistant responses; Paragraph 0026 teaches collecting one or more assistant responses and cross-checking the responses; Paragraph 0038 teaches the results provided by the EPAs may be coordinated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 
Neither Zhu nor Marshall appear to expressly disclose analytic concepts that are based on IoT-based personal data corresponding to a user of the client device.
	Mishra discloses:
analytic concepts that are based on IoT-based personal data corresponding to a user of the client device [Paragraph 0016 teaches enhancing query formulations by leveraging data from network-coupled devices, e.g. sensors coupled to the Internet of Things; Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating analytic concepts that are based on IoT-based personal data corresponding to a user of the client device, as taught by Mishra [Paragraph 0016, 0031, 0071], because both applications are directed to enhancing query formulations for retrieval and delivery of more relevant results; by obtaining IoT-based personal data corresponding to a user of the client device to further enhance the query, search results can be specifically customized for the user, increasing relevancy of results, and providing the users with a more satisfying experience (See Mishra Paras [0022], [0026], [0071]).

	As to claim 2:

searching, by the computer, the knowledge base for information corresponding to the enhanced data query [Paragraph 0034 teaches determining search results that are responsive to the edited query; Paragraph 0036 teaches determining search results based on the edited query]; and 
generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query [Paragraph 0034 teaches providing search results that are responsive to the edited query; Paragraph 0036 teaches providing search results responsive to the edited query].
	
As to claim 3:
	Zhu discloses:
receiving, by the computer, the data query via a network from the client device corresponding to the user [Paragraph 0025 teaches receiving a query from a user]; and 
performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query [Paragraph 0025 teaches analyzing the text in the user’s query to interpret the user’s intent, identify and extract entities, and generate vectors, therefore, identify user’s intent and keywords from the query].

	As to claim 4:
	Zhu discloses:
responsive to the computer determining that the query result is greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, the query result to the client device .

	As to claim 5:
	Zhu as modified by Marshall discloses:
in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the personal data corresponding to the user of the client device from a database based on the identified query intent and keywords of the data query, performs an analysis of the personal data corresponding to the user using a set of analytic modules, and determines whether the personal data corresponding to the user contains the additional information corresponding to the set of questions based on the analysis [Marshall – Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results; Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge].
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules.
Mishra further discloses:
retrieves the IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules [Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user; Paragraph 0039 teaches splitting the query text to obtain tokens and generate lookup sequences; Paragraph 0041 teaches retrieving sensor data associated with the user from sensor entity data store for each lookup sequence; Paragraph 0042 teaches calculating relevance score for each user and the sensor data, therefore, analyzing the IoT data].
	
As to claim 6:
	Zhu further discloses:
in response to determining that the data does not contain the additional information corresponding to the set of questions based on the analysis, outputs the set of questions to the user on a display, receives the additional information corresponding to the set of questions via user input, and provides the additional information corresponding to the set of questions contained in the user input to the set of analytic modules of the personal digital agent [Paragraph 0034 teaches upon making a determination that more information is needed, providing questions to the user, receiving responses, and analyzing the responses corresponding to the user questions].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions.
Marshall discloses:
in response to the personal digital agent determining that the personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions [Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge, asking other digital assistants for the information].
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data.
Mishra further discloses:
IoT-based personal data [Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user].

	As to claim 7:
	Zhu further discloses:
in response to determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information or the user input and sends the analytic concepts answering the set of questions to the computer for the computer to enhance the data query [Paragraph 0034 teaches analyzing the user responses and identifying entities from the responses, therefore, analytic concepts that answer the questions, and editing the query to include the entities and additional information].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding 
Marshall discloses:
in response to the personal digital agent determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the personal data or the user input and sends the analytic concepts answering the set of questions to the computer [Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results].
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data.
Mishra further discloses:
IoT-based personal data [Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user].

	As to claim 8:
	Zhu as modified by Mishra discloses:
wherein the IoT- based personal data corresponds to the user of the client device that previously sent data queries to the computer, and wherein the IoT-based personal data are generated by a plurality of IoT devices corresponding to the user of the client device that previously sent data queries to the computer [Mishra - Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; 1010, Fig. 10, Receive query text based on a query submitted by a user; 1050, Fig. 10, Alter the query text based on the query-related sensor candidates].

	As to claim 9:
	Zhu discloses:
A computer system for enhancing a data query, the computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to: 
search a knowledge base for information corresponding to the data query [Paragraph 0015 teaches searching a knowledge database for answers to the user’s query; Paragraph 0027 teaches a knowledge graph; Paragraph 0034 teaches searching a knowledge base for search results to the query]; 
determine whether a query result is greater than a query result threshold level of information for the data query based on an identified query intent and keywords of the data query [Paragraph 0034 teaches making a determination that more information is needed upon obtaining the search results corresponding to the determined user’s intent, therefore, determining that the result is not above a required level of information; Paragraph 0038 teaches analyzing the query to identify and extract entities and map them to vectors, therefore, identifying query intent and keywords; Paragraph 0041 teaches determining whether enough query entities are provided for ; 
send a set of questions for additional information based on the identified query intent and keywords in response to determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords [Paragraph 0034 teaches upon determining that more information is needed, formulating and providing questions to obtain additional information based on the previous query, therefore, based on the intent and keywords; Paragraph 0035 teaches upon determining that more information is needed, formulating and providing additional questions to obtain additional information based on the user’s query; Paragraph 0041 teaches formulating clarifying questions to be delivered and obtain additional information]; 
receive analytic concepts answering the set of questions [Paragraph 0034 teaches receiving a response and determining an entity included in the response, where the identified entity is the analytic concepts answering the questions of the personal digital agent; Paragraph 0041 teaches processing the response to the questions to identify and extract one or more entities to further supplement the query, therefore receiving analytic concepts from the response]; and 
enhance the data query using the analytic concepts answering the set of questions to form an enhanced data query [Paragraph 0034 teaches editing the query by including the entity obtained from the response to the questions, hence, enhancing the query; Paragraph 0042 teaches applying the obtained entities to the structured query, therefore, enhancing the query using the entities or analytic concepts obtained from the responses].
	Zhu does not appear to expressly disclose send questions to a personal digital agent of a client device that sent the data query; receive analytic concepts from analytic modules of the 
	Marshall discloses:
send questions to a personal digital agent of a client device that sent the data query [Paragraph 0025 teaches sending a request to one or more electronic personal assistant based on an input from a user, when it is determined that local information is not responsive to the input of the user; Paragraph 0026 teaches send request to electronic personal assistants based on input from the query; Paragraph 0038 teaches when answer is not stored locally, send a query to a personal assistant]; 
receive analytic concepts from analytic modules of the personal digital agent [Paragraph 0025 teaches collecting one or more assistant responses; Paragraph 0026 teaches collecting one or more assistant responses and cross-checking the responses; Paragraph 0038 teaches the results provided by the EPAs may be coordinated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by sending questions to a personal digital agent of a client device that sent the data query, receiving analytic concepts from analytic modules of the personal digital agent, as taught by Marshall [Paragraph 0025, 0026, 0038], because both applications are directed to providing more relevant results to the user; best or better results are obtained (See Marshall Para [0033]).
Neither Zhu nor Marshall appear to expressly disclose analytic concepts that are based on IoT-based personal data corresponding to a user of the client device.
	Mishra discloses:
analytic concepts that are based on IoT-based personal data corresponding to a user of the client device [Paragraph 0016 teaches enhancing query formulations by leveraging data from .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating analytic concepts that are based on IoT-based personal data corresponding to a user of the client device, as taught by Mishra [Paragraph 0016, 0031, 0071], because both applications are directed to enhancing query formulations for retrieval and delivery of more relevant results; by obtaining IoT-based personal data corresponding to a user of the client device to further enhance the query, search results can be specifically customized for the user, increasing relevancy of results, and providing the users with a more satisfying experience (See Mishra Paras [0022], [0026], [0071]).

	As to claim 10:
	Zhu  discloses:
search the knowledge base for information corresponding to the enhanced data query [Paragraph 0034 teaches determining search results that are responsive to the edited query; Paragraph 0036 teaches determining search results based on the edited query]; and 
generate an enhanced query result based on the information corresponding to the enhanced data query [Paragraph 0034 teaches providing search results that are responsive to the edited query; Paragraph 0036 teaches providing search results responsive to the edited query].

	

	Zhu discloses:
receive the data query via a network from the client device corresponding to the user [Paragraph 0025 teaches receiving a query from a user]; and 
perform an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query [Paragraph 0025 teaches analyzing the text in the user’s query to interpret the user’s intent, identify and extract entities, and generate vectors, therefore, identify user’s intent and keywords from the query].
	Zhu does not appear to expressly disclose wherein the IoT-based personal data corresponds to the user of the client device that previously sent data queries to the computer.
	Mishra discloses:
the IoT-based personal data corresponds to the user of the client device that previously sent data queries to the computer [Paragraph 0016 teaches enhancing query formulations by leveraging data from network-coupled devices, e.g. sensors coupled to the Internet of Things; Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user].

	As to claim 12:
	Zhu discloses:
send the query result to the client device in response to determining that the query result is greater than the query result threshold level of information for the data query based on the identified query intent and keywords [Paragraph 0036 teaches obtaining one or more .

As to claim 13:
	Zhu discloses:
	A computer program product for enhancing a data query, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
searching, by a computer, a knowledge base for information corresponding to the data query [Paragraph 0015 teaches searching a knowledge database for answers to the user’s query; Paragraph 0027 teaches a knowledge graph; Paragraph 0034 teaches searching a knowledge base for search results to the query]; 
determining, by the computer, whether a query result is greater than a query result threshold level of information for the data query based on an identified query intent and keywords of the data query [Paragraph 0034 teaches making a determination that more information is needed upon obtaining the search results corresponding to the determined user’s intent, therefore, determining that the result is not above a required level of information; Paragraph 0038 teaches analyzing the query to identify and extract entities and map them to vectors, therefore, identifying query intent and keywords; Paragraph 0041 teaches determining whether enough query entities are provided for determining one or more relevant solutions for the user, where the entities are obtained by analyzing the user’s query and determining the intent, in other words, determining whether the result include one or more relevant results based on the query]; 
responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, a set of questions for additional information based on the identified query intent and keywords [Paragraph 0034 teaches upon determining that more information is needed, formulating and providing questions to obtain additional information based on the previous query, therefore, based on the intent and keywords; Paragraph 0035 teaches upon determining that more information is needed, formulating and providing additional questions to obtain additional information based on the user’s query; Paragraph 0041 teaches formulating clarifying questions to be delivered and obtain additional information]; 
receiving, by the computer, analytic concepts answering the set of questions [Paragraph 0034 teaches receiving a response and determining an entity included in the response, where the identified entity is the analytic concepts answering the questions of the personal digital agent; Paragraph 0041 teaches processing the response to the questions to identify and extract one or more entities to further supplement the query, therefore receiving analytic concepts from the response]; and 
enhancing, by the computer, the data query using the analytic concepts answering the set of questions to form an enhanced data query [Paragraph 0034 teaches editing the query by including the entity obtained from the response to the questions, hence, enhancing the query; Paragraph 0042 teaches applying the obtained entities to the structured query, therefore, enhancing the query using the entities or analytic concepts obtained from the responses].
	Zhu does not appear to expressly disclose sending questions to a personal digital agent of a client device that sent the data query; receiving analytic concepts from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device.

sending questions to a personal digital agent of a client device that sent the data query [Paragraph 0025 teaches sending a request to one or more electronic personal assistant based on an input from a user, when it is determined that local information is not responsive to the input of the user; Paragraph 0026 teaches send request to electronic personal assistants based on input from the query; Paragraph 0038 teaches when answer is not stored locally, send a query to a personal assistant]; 
receiving analytic concepts from analytic modules of the personal digital agent [Paragraph 0025 teaches collecting one or more assistant responses; Paragraph 0026 teaches collecting one or more assistant responses and cross-checking the responses; Paragraph 0038 teaches the results provided by the EPAs may be coordinated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by sending questions to a personal digital agent of a client device that sent the data query, receiving analytic concepts from analytic modules of the personal digital agent, as taught by Marshall [Paragraph 0025, 0026, 0038], because both applications are directed to providing more relevant results to the user; best or better results are obtained (See Marshall Para [0033]).
Neither Zhu nor Marshall appear to expressly disclose analytic concepts that are based on IoT-based personal data corresponding to a user of the client device.
	Mishra discloses:
analytic concepts that are based on IoT-based personal data corresponding to a user of the client device [Paragraph 0016 teaches enhancing query formulations by leveraging data from network-coupled devices, e.g. sensors coupled to the Internet of Things; Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Zhu, by incorporating analytic concepts that are based on IoT-based personal data corresponding to a user of the client device, as taught by Mishra [Paragraph 0016, 0031, 0071], because both applications are directed to enhancing query formulations for retrieval and delivery of more relevant results; by obtaining IoT-based personal data corresponding to a user of the client device to further enhance the query, search results can be specifically customized for the user, increasing relevancy of results, and providing the users with a more satisfying experience (See Mishra Paras [0022], [0026], [0071]).

	As to claim 14:
	Zhu  discloses:
searching, by the computer, the knowledge base for information corresponding to the enhanced data query [Paragraph 0034 teaches determining search results that are responsive to the edited query; Paragraph 0036 teaches determining search results based on the edited query]; and 
generating, by the computer, an enhanced query result based on the information corresponding to the enhanced data query [Paragraph 0034 teaches providing search results that are responsive to the edited query; Paragraph 0036 teaches providing search results responsive to the edited query, therefore, based on the enhanced query ].

	As to claim 15:
	Zhu discloses:
receiving, by the computer, the data query via a network from the client device corresponding to the user [Paragraph 0025 teaches receiving a query from a user]; and 
performing, by the computer, an analysis of the data query using a query intention classification component of the computer to identify a query intent and keywords corresponding to the data query [Paragraph 0025 teaches analyzing the text in the user’s query to interpret the user’s intent, identify and extract entities, and generate vectors, therefore, identify user’s intent and keywords from the query].

	As to claim 16:
	Zhu discloses:
responsive to the computer determining that the query result is greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, the query result to the client device [Paragraph 0036 teaches obtaining one or more relevant documents meeting a certain threshold, and delivering the results to the user; Paragraph 0042 teaches determining that the query information is complete, therefore, will generate one or more relevant results; Paragraph 0045 teaches providing the results to the user].

	As to claim 17:
	Zhu as modified by Marshall discloses:
in response to the personal digital agent of the client device receiving the set of questions from the computer, the personal digital agent retrieves the personal data corresponding to the user of the client device from a database based on the identified query intent and keywords of the data query, performs an analysis of the personal data corresponding to the user using a set of analytic modules, and determines whether the personal data corresponding to the user contains the additional information corresponding to the set of questions based on the analysis [Marshall – Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results; Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge].
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules.
Mishra further discloses:
retrieves the IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query; performs an analysis of the IoT-based personal data corresponding to the user using a set of analytic modules [Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user; Paragraph 0039 teaches splitting the query text to obtain tokens and generate lookup sequences; Paragraph 0041 teaches retrieving sensor data associated with the user from sensor entity data store for each lookup sequence; Paragraph 0042 teaches calculating relevance score for each user and the sensor data, therefore, analyzing the IoT data].
	
As to claim 18:
	Zhu further discloses:
in response to determining that the data does not contain the additional information corresponding to the set of questions based on the analysis, outputs the set of questions to the user on a display, receives the additional information corresponding to the set of questions via user input, and provides the additional information corresponding to the set of questions contained in the user input to the set of analytic modules of the personal digital agent [Paragraph 0034 teaches upon making a determination that more information is needed, providing questions to the user, receiving responses, and analyzing the responses corresponding to the user questions].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions.
Marshall discloses:
in response to the personal digital agent determining that the personal data does not contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent outputs the set of questions [Paragraph 0036 teaches determining that the EPA does not have the correct information or knowledge, asking other digital assistants for the information].
Neither Zhu nor Marshall appear to expressly disclose IoT-based personal data.
Mishra further discloses:
IoT-based personal data [Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user].

	Zhu further discloses:
in response to determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information or the user input and sends the analytic concepts answering the set of questions to the computer for the computer to enhance the data query [Paragraph 0034 teaches analyzing the user responses and identifying entities from the responses, therefore, analytic concepts that answer the questions, and editing the query to include the entities and additional information].
Zhu does not appear to expressly disclose in response to the personal digital agent determining that the IoT-based personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the IoT- based personal data or the user input and sends the analytic concepts answering the set of questions to the computer.
Marshall discloses:
in response to the personal digital agent determining that the personal data does contain the additional information corresponding to the set of questions based on the analysis, the personal digital agent generates the analytic concepts answering the set of questions using the set of analytic modules of the personal digital agent based on the additional information contained in one of the personal data or the user input and sends the analytic concepts answering the set of questions to the computer [Paragraph 0038 teaches sending the query to one or more EPAs, where the EPAs process the query and provide results].

Mishra further discloses:
IoT-based personal data [Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0071 teaches obtaining IoT entities from IoT device data associated with the individual user].

	As to claim 20:
	Zhu as modified by Mishra discloses:
wherein the IoT- based personal data corresponds to the user of the client device that previously sent data queries to the computer, and wherein the IoT-based personal data are generated by a plurality of IoT devices corresponding to the user of the client device that previously sent data queries to the computer [Mishra - Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; Paragraph 0031 teaches sensor entity data store which stores data collected and processed from a multitude of sensors and devices related to the user, i.e., IoT-coupled sensors; 1010, Fig. 10, Receive query text based on a query submitted by a user; 1050, Fig. 10, Alter the query text based on the query-related sensor candidates].

Response to Arguments
	The following is in response to arguments filed on December 14, 2020.  Applicant’s arguments have been carefully and respectfully considered.

Claim Rejections - 35 USC § 101
Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
	In regards to claim 1, Applicant argues that “claim 1 recites “responsive to the computer determining that the query result is not greater than the query result threshold level of information for the data query based on the identified query intent and keywords, sending, by the computer, a set of questions to a personal digital agent of a client device that sent the data query for additional information based on the identified query intent and keywords; receiving, by the computer, analytic concepts answering the set of questions from analytic modules of the personal digital agent that are based on IoT-based personal data corresponding to a user of the client device”.  It is not possible to send/receive information to/from a ‘personal digital assistant’ using mere human thought since two different devices (‘computer’ and ‘personal assistant’) intercommunicate with one other”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as explained in the above rejections, sending and receiving information amount to data-transmission and data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  These steps are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).

claim 1 recites “…sending, by the computer, a set of questions to a personal digital agent of a client device that sent the data query for additional information based on the identified query intent and keywords; receiving, by the computer, analytic concepts answering the set of questions from analytic modules of the personal digital agent…” – and thus Claim 1 provides significantly more per Alice Step 2B by enhancing a data query using analytic concepts answering a set of questions using additional information extracted from IoT data corresponding to client device users”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as explained in the rejections above, the limitation of “enhancing” the data query using the analytic concepts answering the set of questions to form an enhanced data query, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, therefore, is a mental process.  For example, but for the “by a computer” language, “enhancing” in the context of this claim encompasses the user mentally, or with the aid of pen and paper, modifying or rewriting the original question or lookup criteria, to create an ‘enhanced’ question based on the responses and information obtained in response to the previously generated query for additional information.  Furthermore, Examiner respectfully submits that, as explained above, the steps of sending and receiving information amount to data-transmission and data-gathering steps, steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  
	In regards to claim 1, Applicant argues that “the Examiner has also not provided objective evidence  to substantiate their assertion that the additional features recited in Claim 1 are standard, generic, routine per MPEP 2106.07(a)”.

As explained in the rejections above, the additional elements including the gathering and transmission steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission; (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
In regards to claims 3, 4, and 5, Applicant argues that the claims recite elements including “receiving, by the computer, the data query via a network form the client device corresponding to the user”, “sending, by the computer, the query result to the client device”, and “the personal digital agent retrieves the IoT-based personal data corresponding to the user of the client device from an IoT event database based on the identified query intent and keywords of the data query”, respectfully, and more specifically, that “it is not possible to perform these steps using mere human thought, since two different components inter-communicate with one another”.
e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  
Furthermore, Examiner respectfully submits that the fact that two different computer components inter-communicate with one another, does not amount to significantly more, and therefore, does not render the claim eligible.  See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).   Moreover, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014)).  As described in MPEP § 2106.05(f), “additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception” (See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015)).  In other words, adding a programmed computer solely as an obvious mechanism for permitting a solution to be achieved more quickly, or to automate an existing process, does not amount to significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshall.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169